Citation Nr: 1545726	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carpal tunnel syndrome of the right hand/fingers (claimed as numbness and arthritis in the right hand (gunnery injury)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963 with reserve service thereafter.

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this matter in August 2014 and in April 2015 for further development and new examination after finding the August 2010 examinations on the Veteran's claims were inadequate. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for carpal tunnel syndrome of the right hand/fingers (claimed as numbness and arthritis in the right hand (gunnery injury)) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most competent and probative evidence demonstrates that the Veteran's bilateral hearing loss is less likely than not related to his active service.

2. Affording the Veteran the benefits of the doubt, his tinnitus is at least as likely as not related to his in-service noise exposure.





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2. The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in April 2010, prior to the adjudication of his claim in October 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records and medical treatment records with the claims file.  

In August 2015, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether the Veteran's current hearing loss was etiologically related to his active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's bilateral hearing loss. The examiner provided a sufficiently detailed description of this disability, and the examiner provided an analysis to support his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Holton element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) ; sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

In Hensley , the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggests that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran contends that his current bilateral hearing loss is related to his active service.

The Veteran has been currently diagnosed with bilateral hearing loss per his August 2015 VA examination.  Thus, Holton element (1) is met.

Turning to Holton element (2), the incurrence or aggravation of an injury or disease in service, the Veteran has stated that his hearing loss began in service.  While the Board notes that the Veteran's whisper testing at his separation examination are inconclusive, the August 2015 VA examiner pointed out in his examination report that the Veteran hearing loss was later testing in September 1975, some 12 years after active service, with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
20
LEFT
15
20
20
15
15

The Veteran was tested again in September 1977 with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
20
LEFT
15
15
15
10
15

The August 2015, VA examiner concluded that permanent hearing loss does not recover and that the evaluation done 12 and 14 year post-service demonstrate the unlikelihood that the Veteran had hearing loss following service.  Notwithstanding the VA examination report, the Veteran contends that he was exposed to noise through working on the flight deck and his occupation as a gunnery mate. He is competent to report exposure to noise. He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of gunnery mate. This is a military occupation specialty consistent with exposure to loud noises. 
38 U.S.C.A. § 1154(a).  Thus, the Board finds an in-service injury is established, and the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service.

Having determined that the Veteran had in-service noise exposure, an injury to his ears and has a current diagnosis of bilateral hearing loss, the final question before the Board is whether the Veteran's current hearing loss is related to his active service to include noise exposure,  Holton element (3). 

In January 2010, VA provided the Veteran a VA examination to determine the relationship between the Veteran's current hearing loss and his service. The record shows that the VA examiner conducted an audiological evaluation, interviewed the Veteran, and reviewed the claims file, to include the service treatment records. The VA examiner then provided the following opinion as to the etiology of the Veteran's current hearing loss diagnosis:

All hearing evaluations located in his file during his active duty service, show normal whisper tests, which are no longer valid. However, two evaluations during his Reserve time show thresholds within normal limits [these hearing loss results are represented above].  As permanent hearing loss does not recover, and these evaluations were 12 and 14 years post-active duty separation, respectively, it is likely that hearing thresholds were normal at separation as well. It is less likely than not that any hearing loss was caused by or the results of an event in military service. The examiner is not denying exposure to noise, rather stating that the exposure did not result in hearing loss that meets criteria for service connection.

The Board finds the VA examiner opinion is probative in regards to the relationship between the Veteran service and his current hearing loss. The VA examiner considered the Veteran's current complaint and claim that he has had hearing loss since service; however, determined from the interceding auditory examinations which show no hearing loss, that the Veteran's active duty service could not have been the cause of his current permanent hearing loss.  Considering the foregoing, the Board finds that the VA examiner opinion is the most probative evidence of record as to nexus. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  There is no competent opinion to the contrary.

Consideration has been given to the Veteran's lay assertion that his hearing loss is related to his in-service noise exposure. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the etiology of a hearing disorder, including sensorineural hearing loss, causation of this condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). While diminished hearing generally is a readily observable symptom, actual sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or lay assessment as to its etiology, given that audiological testing and other specific findings are needed to properly assess and diagnose the disorder and its causes.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377.  (Fed Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007). Thus, the Veteran's statements as to the etiology of his bilateral hearing loss are not competent for this purpose. Moreover, even if they were to be deemed competent, the Board finds the 2015 VA examiner's opinion to be the most probative evidence of record as to etiology. The examiner has training and knowledge in audiology that the Veteran lacks, he provided a thorough rationale for his conclusion, and he based his conclusion on the evidence of record.

As the negative VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to the acoustic trauma sustained in service. Service connection for bilateral hearing loss is not warranted on a direct basis.

Further, as stated above there is no credible or competent evidence to support that the Veteran developed his hearing loss within a year after his service. Therefore, the Veteran cannot prevail on a presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). 

The Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990); 38 C.F.R. § 3.102 (2015).


	(CONTINUED ON NEXT PAGE)


Service connection - Tinnitus

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of explosions, proximity to the flight deck, and gunfire.  A review of the Veteran's service separation form shows that his military occupational specialty (MOS) while in active service was gunndery mate.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The June 2015 VA examination report opinion provided to the Veteran to address his claim for service connection claim for carpal tunnel syndrome of the right hand/fingers (claimed as numbness and arthritis in the right hand (gunnery injury)) is flawed.  Specifically, while the VA examiner mentions the Veteran's November 1961 injury to his right forearm, there is no discussion on whether this injury could have led to his current carpal tunnel syndrome.  Instead, the examiner cites a list of causes of carpal tunnel syndrome from the Mayo Clinic which does not specifically address the Veteran's situation, and following this list, adds that the Veteran has post-employment work which would have subjected him to vibrations.  As the VA examiner opinion did not adequately address the Board's April 2015 remand directive to provide an opinion on whether the Veteran's current right carpal tunnel syndrome is the result of the November 1961 injury or another injury or disease in active service, the Board finds that this directive has not been accomplished.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records and private records pertaining to the Veteran's right hand carpal tunnel syndrome and associate these records with the claims file. Any negative reply should be properly included in the claims file.

2. The AOJ should make arrangement for the Veteran to be afforded an examination for his carpal tunnel syndrome with a DIFFERENT EXAMINER WHO EXAMINED HIM IN APRIL 2015.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current carpal tunnel syndrome is the result of a November 1961 injury or otherwise etiologically related to the Veteran's active service.

A rationale should be given for all opinion and conclusions expressed. If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed accurately and in full. If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claim. If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


